     Case 2:19-cv-01336-TLN-JDP Document 28 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA SALAZAR,                                   Case No. 2:19-cv-01336-TLN-JDP (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR AN EXTENSION OF TIME,
13           v.                                         GRANTING PLAINTIFF FOURTEEN DAYS
                                                        TO RESPOND TO DEFENDANTS’ MOTION
14    BROWN, et al.,                                    TO COMPEL, AND HOLDING THE
                                                        FEBRUARY 22, 2021 FINDINGS AND
15                       Defendants.                    RECOMMENDATIONS IN ABEYANCE
16                                                      ECF No. 27
17

18          On October 26, 2021, defendants filed a motion to compel plaintiff to provide responses

19   to their discovery requests. ECF No. 24. Plaintiff failed to timely file a response to that motion.

20   Accordingly, on December 11, 2020, I ordered plaintiff to show cause, by no later than January 4,

21   2021, why this action should not be dismissed for failure to prosecute and failure to comply with

22   the court’s local rules. ECF No. 25. Plaintiff was notified that if he wished to continue this

23   lawsuit, he needed to file an opposition or statement of non-opposition to defendants’ motion. Id.

24   He was also warned that failure to comply with that order would result in a recommendation that

25   this action be dismissed.

26          Plaintiff failed to respond to that order. Accordingly, on February 22, 2021, I

27   recommended that this action be dismissed for failure to prosecute and failure to comply with the

28   court’s local rules. ECF No. 26. I also notified the parties that any objections to that
                                                        1
     Case 2:19-cv-01336-TLN-JDP Document 28 Filed 08/13/21 Page 2 of 2


 1   recommendation were to be filed within fourteen days. Id. No objections were filed. However,

 2   nearly a month after I recommended that this action be dismissed, plaintiff filed a motion that

 3   requests an extension of time “to write the documents.” ECF No. 27.

 4            Plaintiff’s request is too vague to apprise the court of the specific deadline he seeks to

 5   extend. Plaintiff might be seeking additional time to respond to either the December 11, 2020

 6   order to show cause or the February 22, 2021 findings and recommendations. Or he might be

 7   seeking additional time either to file a response to defendants’ motion to compel or to serve

 8   responses to their discovery requests. His motion does not say. Accordingly, the motion for an

 9   extension of time will be denied. Plaintiff, however, will be granted one final opportunity to file

10   a response to defendants’ motion to compel. Should he again fail to timely file an opposition or

11   statement of non-opposition to defendants’ motion, the February 22, 2021 findings and

12   recommendations will be submitted to the district judge for consideration.

13            Accordingly, it is hereby ORDERED that:

14            1. The February 22, 2021 findings and recommendations, ECF No. 26, are held in

15   abeyance.

16            2. Within fourteen days of the date of this order, plaintiff shall file either an opposition or

17   statement of non-opposition to defendants’ motion to compel.

18            3. Should plaintiff fail to timely file a response to defendants’ motion, the February 22,

19   2021 findings and recommendations will be submitted to the district judge for consideration.

20            4. The Clerk of Court is directed to send plaintiff curtesy copies of defendants’ motion to
21   compel, ECF No. 24, and supporting request for judicial notice, ECF No. 23.

22
     IT IS SO ORDERED.
23

24
     Dated:      August 12, 2021
25                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
